      Case 3:20-cv-00314-RAH-SRW Document 19 Filed 08/03/20 Page 1 of 1



                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE MIDDLE DISTRICT OF ALABAMA
                             EASTERN DIVISION

PAUL McMULLIN                               )
On behalf of himself                        )
and all others similarly situated,          )
                                            )
      Plaintiff,                            )
                                            )
v.                                          )     Case No. 3:20-cv-314-RAH-SRW
                                            )
ROBINSON BRYANT                             )
INSURANCE AGENCY,                           )
                                            )
      Defendants.                           )

                                         ORDER

      Upon consideration of the Notice of Voluntary Dismissal, (Doc. 18), filed on

July 29, 2020 that requests dismissal of this action with prejudice, for good cause

shown, this action is hereby dismissed with prejudice.

      All pending deadlines are terminated. The Clerk of the Court is DIRECTED to

close the case.

      DONE, this the 3rd day of August, 2020.


                                        /s/ R. Austin Huffaker, Jr.
                                 R. AUSTIN HUFFAKER, JR.
                                 UNITED STATES DISTRICT JUDGE
